Citation Nr: 0827767	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  96-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esquire 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1956.  He died in March 1995.  The appellant is the veteran's 
widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2007, the Board denied entitlement to service 
connection for the cause of the veteran's death.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2008, the Court issued 
an order granting a joint motion to remand, vacating the May 
2007 Board decision and remanding the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

In its March 2008 Joint Motion, the Court noted that in 
December 1999, the VA requested additional information from 
the appellant, specifically the month and the year or season 
that the appellant alleged her husband was quarantined due to 
his hepatitis C.  In January 2000, the appellant responded 
that her husband was quarantined while in Company F, 
following boot camp, in January or February of 1953.  The 
Court noted that BVA, in its analysis of VA's duties to 
assist and notify, noted that the appellant never responded 
to multiple requests for a more specific time to search 
service records and merely submitted various articles about 
hepatitis C.  However, in arriving at that conclusion, BVA 
did not discuss the appellant response dated in January 2000.  
BVA, in part, based its finding that VA had satisfied its 
duty to assist on the fact that the appellant did not respond 
to its multiple requests for a more specific time period with 
regard to the alleged quarantine.  

Because the appellant did respond to VA's request concerning 
the time period of January or February 1953, the date of the 
alleged quarantine, it is necessary to contact the National 
Personnel Records Center (NPRC) again in order to secure any 
alternative records that may be in their possession for this 
period.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the NPRC and have 
a search conducted of alternate records 
to include Office of the Surgeon General 
(SGO), and morning reports for the months 
of January or February 1953 as to the 
veteran's quarantine for hepatitis while 
assigned to Company F of the student 
regiment of the ASA School at Fort 
Devens, Massachusetts.

2.  Thereafter, the RO/AMC should 
undertake any other indicated development 
deemed necessary.

3.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and her representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




